Citation Nr: 1424847	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.  He dies in March 2009.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Prior to his death, the Veteran filed a claim for service connection for diabetes in June 2008.  Additionally, in February 2009, the Veteran filed a claim for service connection for lung cancer.  Following his death, the appellant filed a claim that included for DIC benefits and accrued benefits.  That is the claim that is on appeal. The appellant has not requested substitution and has not been substituted in place of the Veteran.  See 38 U.S.C.A. § 5121A  (West 2002).

The Board has reviewed the Veteran's Virtual VA file and has considered the documents contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death, and accrued benefits.  At the time of the Veteran's death there were pending claims for service connection for diabetes mellitus and lung cancer.

The record reflects that the Veteran served aboard the USS FORRESTAL while on active duty.  While alive, the Veteran argued that he was exposed to Agent Orange while serving on board the ship.  The appellant's representative has argued that while still alive, the Veteran stated that when the ship caught fire in July 1967, he was on board other ships that brought the injured to land.

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of the Republic of Vietnam in order to benefit from presumptive service connection due to herbicide exposure.  The presumption does not include mere service on a deep-water naval vessel in offshore waters.  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23, 166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  In this regard, inland waterways are deemed to include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.

The USS FORRESTAL's history is of record.  It shows that the ship was in its only Pacific cruise when it caught fire in July 1967.  Additional documents show that the ship was off the coast of Vietnam when it caught fire.  However, the ship's deck logs have not been obtained.  There is no information as to the proximity of the ship to Vietnam, or whether indeed there were ships which took the injured to Vietnam during the fire, and, if so, whether the Veteran was on board one of those ships.  On remand, the shop's deck logs should be obtained in an attempt to confirm whether the Veteran was in Vietnam and therefore, was exposed to Agent Orange.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain copies of the deck logs for the month of July 1967 for the USS Forrestal.  The RO/AMC should specifically inquire as to whether troops were let off the ship to bring those injured in the July 1967 fire to Vietnam.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  If such records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  After completion of the above, and after undertaking any other development it deems necessary, the RO/AMC should review the entire record, and readjudicate the claims.  If the benefits sought on appeal are denied, the RO/AMC should provide the appellant and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



